Amendment of Regulation (EC) No 717/2007 (mobile telephone networks) and Directive 2002/21/EC (electronic communications) (debate)
The next item is the report by Mrs Vălean, on behalf of the Committee on Industry, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 717/2007 on roaming on public mobile telephone networks within the Community and Directive 2002/21/EC on a common regulatory framework for electronic communications networks and services - C6-0333/2008 -.
Madam President, Commissioner Reding, ladies and gentlemen, it is rare for a liberal to promote intervention in the market through regulating prices, even if it only involves setting a maximum limit. However, in the case of mobile phone roaming tariffs, this action is necessary, and can only be carried out collectively, at European Union level. It is necessary because excessively high tariffs are raising obstacles preventing the freedom of movement and communication between Europe's citizens. Removing these obstacles is one of the European Union's fundamental objectives and one of my personal objectives as an MEP. This is why I have assumed the responsibility of being the rapporteur for this regulation, as well as for the European Parliament report adopted at the beginning of the month concerning the administrative and legal barriers raised by Member States preventing the freedom of movement of European citizens.
The current regulation is necessary, for instance, for small businessmen on a business trip who need to speak to colleagues at home to resolve a problem. It is important for journalists sending a news report via email directly from the scene of the event. It is also important for young people sending text messages to their boyfriends and girlfriends. Finally, it is important for workers abroad wanting to hear their children's voice on the phone. All these European citizens have paid and are still frequently paying three or four times more to use a mobile phone, simply because they are a couple of miles away from their own country, even though they are within the Community's borders.
Thanks to the regulation which we are going to adopt tomorrow, excessive prices will be eliminated. The maximum limits set by the regulation still allow operators to achieve a considerable profit margin and to compete while offering lower prices. We are faced with a complex problem linked to the fragmentation and operation of the mobile phone market in Europe.
When consumers come to choose a mobile phone operator, they look first and foremost at national charges or the price offered for a new mobile phone make, but scrutinise less the roaming charges. When they cross the border into another EU Member State, they are subject to these roaming charges, even when they are only receiving calls. The only option for consumers is to choose not to communicate by mobile phone. Competition among operators does not work from this perspective. The actual operator from the country of origin must pay the operator from the network being visited for carrying the signal.
Some countries, such as tourist destinations, receive large numbers of visitors during a short period of time, while others have more citizens travelling abroad. This means that there is an imbalance between supply and demand, hence the reason for the high gross tariffs even among operators. Furthermore, in some countries the cost of installing and operating mobile phone networks is higher. In addition, smaller operators or new operators who have joined the market have shown that they are often subject to discriminatory prices from large pan-European operators. Ultimately, it is always the consumer who pays.
The regulation which we are going to adopt tomorrow is a short-term solution. We cannot regulate prices indefinitely, as this affects innovation and may even affect competitiveness. This is why the regulation stipulates that the European Commission must analyse different means of regulating the market. Some of these means are even suggested by the regulation. In two or three years we will be able to debate more options when we have more information available to us. I hope that we will then be able to implement a legislative framework for having competitive roaming tariffs in the long term.
Apart from this aspect, Parliament has improved the regulation, in my view, from many perspectives. We have reduced the maximum gross roaming tariffs for transferring data to 50 cents per megabyte in order to encourage the use of this service and proper competition in the sector. We have made guidelines more transparent on advising customers about roaming mobile Internet access. We have also made the provisions intended to limit monthly bills for roaming data transfer to EUR 50 significantly more flexible for anyone wanting this feature. Text messages charged on a roaming tariff, which are sent once the consumer enters a foreign network, will also include a reference to the unique emergency number 112. We have reduced the maximum tariffs for calls received and made, while maintaining a profit margin for operators. We have also banned operators who continue the practice of charging customers abroad for someone simply leaving a voice mail for them.
I would like to end by thanking for all their efforts during such a short period of time my fellow Members from the other political groups, Commissioner Reding and her staff, Ambassador Reinišová and representatives of the Czech and French presidencies, the Council, and not forgetting our own staff in the European Parliament, all working together so that millions of citizens can enjoy acceptable roaming tariffs this summer.
Member of the Commission. - Madam President, I could not agree more with the rapporteur, whom I would like to congratulate on the swift and efficient work done.
We are facing here an obstacle to freedom of movement because, if you punish citizens on their phone bill when they cross a border, that is frankly not the internal market we strive for and that we wish to construct. So in order to give this freedom of movement to our citizens we have to get rid of those obstacles. Those obstacles concern a lot of people. There are roughly 150 million citizens in the European Union who use their mobile phone at least once per year for roaming while they are abroad, and they have to pay the price. It is the students, the travellers and the holidaymakers, but it is also the cross-border workers, the journalists and the businesspeople who are handicapped because of very high charges for communication.
That is why I thank the European Parliament for having so swiftly responded to the Commission's proposal. I think we have managed to get a proposal put into practice in the shortest ever time in the European Union - only seven months from proposal to implementation. That is a first of its kind, and it is a first of its kind in the interests of the European consumers.
I would just like to say a few words about what the first roaming package has achieved. On voice roaming it has achieved a 60% lower price for the citizen and 30% more traffic for the industry. The industry has also - and this is interesting - seen a steady rise in the penetration rate of the mobile phones used by citizens. We now have an average penetration rate in Europe of 119%. That is an absolute world record and, with the prices for roaming going down, that allows freedom to those citizens who utilise their mobile phone. It also gives good money to the industry because their traffic is rising continuously. At the same time, national prices are going down. Since the Barroso Commission took things in hand, domestic prices for mobile communication have decreased by roughly 35%. That is as an answer to those who say that, if we bring down the cost of roaming, national prices go up. That is not the case. The statistics show just the contrary.
Now we are going a step further: firstly, of course, on voice roaming. I think it is very good that we are continuing to bring down the caps so that the competition of the offers can take place under the caps. It is very important that we add to this SMS roaming, because every year in the European Union 2.5 billion text messages are sent. The value of the revenue from this for the industry is roughly EUR 800 million. Now, who is sending the SMSs? Mainly our young people: 77% of young people up to the age of 24 use text messages when they are abroad because it is easier and cheaper for them. So they are punished when they have to pay an extraordinarily high price with regard to the cost to the operator when they are roaming. Good: we are bringing those prices down so that text messaging will become a normal thing if you are at home or if you are in a neighbouring country. So consumers will greatly benefit from this. The reduction - which will be voted by Parliament tomorrow - means 60% for text messaging. Concerning the per-second billing for roaming calls: simply said, do not make the people pay for what they have not utilised, only make them pay for what they have really utilised. We will also bring today's hidden charge of 24% down, so that you pay only for what you have really consumed. And for data roaming, where we believe that this is a future development.
But, whilst we want to have a future development so that you can download, wherever you are, a film, a newspaper article or a photograph to send to your friends, today you have shocking bills. I have received copies of bills where people have been in another country for three or four days and have to pay several thousands of euros just because they have downloaded their favourite television show or newspaper articles, which they are used to utilising. This will stop now, also because in the new regulation there will be a cut-off limit facility which, on 1 July 2010, will become a default limit to apply automatically in order to protect our consumers.
So it is a great day for Europe and a great day for European consumers. Thank you to Parliament, which has acted very swiftly. I think the people outside will understand that this Parliament works for the citizen.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - Mr President, can I start off by first of all thanking the Committee on the Internal Market's shadow rapporteurs from all the groups, their staff and advisers? I think that in the Internal Market Committee we can all be proud that we have reached a consensus on increased transparency and ways to finally eliminate the problem of bill shock. Bill shock was not good for the reputation of the mobile operators but more importantly, bill shock was not good for consumers.
However, when it comes to price capping, I still have some concerns. We need to ask which consumers will benefit from the Soviet economics of price caps. Given that at most only 35% of consumers actually roam and that the figure for regular roamers is much lower and, as the Commissioner herself admitted, given that this legislation will mostly benefit a narrow group of privileged consumers such as Commission officials, MEPs, lobbyists and businessmen, let us hope that we are not robbing the poor to pay for cheaper phone calls for the rich.
Mr President, Commissioner, ladies and gentlemen, I should like to start by congratulating both the rapporteur, Mrs Vălean, and the rapporteur for the first regulation on roaming, Mr Rübig, on the excellent cooperation which we had in the Committee on Culture and Education, for which I acted as draftsman, on a matter which is naturally of interest to 150 million consumers and to the telecommunications industry.
Following the successful application of the first regulation two years ago, the European Parliament is being called upon to adopt a revised regulation covering the prices of text messages and data.
I personally should like to comment on the benefits of the new regulation, especially for business travellers. Media professionals, for example, make a great deal of use of the function for downloading files to their mobile telephone.
The revised regulation will act as a safety valve against the excessive and uncontrolled charges imposed to date by mobile telephone companies, as the commissioner said. That is why I consider that a vote in favour of the report will be yet another victory for Parliament in the fight to protect consumers and yet another big step which will breathe new life into the internal market.
Finally, with consent between the institutions, I trust and hope that this regulation will enter into force in the summer, so that travellers will be protected from any obscure charges and overcharging by mobile telephone companies.
Thank you, Mr President. I would like to congratulate the rapporteur, Mrs Vălean, in particular, but also Commissioner Reding, who showed great commitment in the negotiations for the Roaming II Regulation. I believe that these negotiations and, of course, also the objective of bringing the national prices and the prices that we pay in the other European countries onto the same level, are an important step forward.
It is also good that the national regulatory authorities are now also responsible for roaming and will therefore take over the control and monitoring roles, which will quite simply provide us with more transparency. Transparency is vital to the functioning of a market. Up to now there has been a lack of transparency in several areas, but there has also been blatant market abuse.
It is not right for up to a thousand times the amount to be demanded for data roaming, as is often the case. The per second-based billing for inbound calls will in future also bring definite progress and result in cost benefits for European citizens.
Mr President, it is necessary to intervene when the market is not functioning. We have broken a taboo once again: the free market is not sacred and is even less so in times of crisis, when the pockets of European consumers are emptier than ever.
This agreement, intended to set limits on the excessive costs of calls and text messages when roaming, benefits the consumer, benefits communication between European countries and benefits a useful and positive Europe.
Millions of European citizens' telephone bills could go down, or, on the other hand, just the opposite may happen: given that a text message would only cost 11 cents, people could be texting all day long and end up spending the same amount.
The transfer measures that achieve a charge per second after the first thirty seconds are particularly positive. The maximum costs for text messages and for sending data could have been somewhat lower but we have made this compromise for the sake of reaching an agreement.
I would like to say thank you to Commissioner Reding, to Mrs Vălean, and to the rapporteurs of all the groups, because we have provided a fine example of European Union action in times of crisis.
So we can end on a happy note, which is very important, especially before the elections. Now I call Mrs Ţicău to speak under the catch-the-eye procedure.
(RO) Mr President, Commissioner, I would like to congratulate my fellow Members on the work they have done and the report they have compiled. The European Parliament is definitely working in the interest of Europe's citizens. I also recall that during the previous debate two years ago on reducing mobile phone roaming tariffs we had a very wide-ranging discussion. I am pleased that we did not have any differing points of view on this occasion. In fact, we have all quickly adopted this tariff reduction. I would like to say that I feel it is very important to continue reducing existing mobile phone charges and by larger amounts, for both outgoing and incoming calls. However, reducing text message charges is especially important.
In fact, we are not doing this only for the younger generation, but for anyone who travels in the European Union. This measure is actually, on the one hand, a means of protection for consumers, but at the same time, it is a good example of the way in which the market can be regulated for the benefit of Europe's citizens.
(PL) Mr President, Commissioner, the mobile telephone and the Internet have become symbols of mobility and innovation. Citizens should, therefore, have extensive and easy access to telecommunications services. Despite the many appeals from the commissioner, prices of SMS roaming services are still on average significantly higher and significantly exceed domestic prices for those services. We must strive to change this situation. In this regard I value highly the work of the Commission and the commissioner.
The situation with the Internet is similar. Why does using the Internet from a mobile phone have to be a luxury? We are all in favour of ensuring the widest possible access to the Internet. A reduction in the price of data roaming services would certainly help in this regard. This is important, because this matter in large measure concerns the youngest group in our society.
(PL) Mr President, Commissioner, I am pleased with the direction in which we are moving. I am referring to the radical price reductions in voice roaming calls and Internet access. This is the first step, and I think that others will follow. These are factors which may accelerate realisation of the Lisbon Strategy. This is important for the education process and for the young generation. It is important that Internet facilities be accessible to people who are relatively poor and those with low incomes. We are moving in the right direction. This news will certainly be received gladly. I would like to thank the Commission.
(SL) I should like to extend my sincere congratulations to the rapporteur and the commissioner. Commissioner, a few years ago I told you that I did not like being punished for making calls abroad. I did not expect to see improvements to my status as a consumer so soon and from this directive, in particular.
This directive is evidence that the European Union is able to use its common policies to forge a closer relationship with its citizens by benefiting them in the place where they feel it the most - in their pockets. This directive means more Europe, greater competitiveness and a single economy and, for me, it is one of the key achievements of the Commission's and Parliament's current mandates. The only thing I want now is for us to act in the same spirit and pay as much attention to the consumer in the next mandate, too. My congratulations once again and thank you very much.
Member of the Commission. - Mr President, I should like principally to thank the Members who have done a wonderful job. First, of course, the rapporteur, Mrs Vălean, but also the rapporteurs of the other committees, the shadow rapporteurs and the spokespersons of the groups. They have made it possible, in just seven months, for a very important proposal for the free movement of citizens and the bringing down of excessive charges to become a reality. I think it is a great moment for the internal market. It is a great moment which shows to citizens that MEPs are taking them seriously.
If you would just permit, I would like nevertheless to say - with all due respect to Mr Kamall, for example - that when the market does not function, it is for the political leadership to intervene. I would like somebody here in this House to explain to me how the market can be said to be functioning when the cost to operators for transferring a text message from one country to another is less than 11 cents, while the average consumer has to pay more than 28 cents. Then something is not going well.
So if we now fix a cap of 11 cents I think there is ample room for manoeuvre; there is ample room for competition to develop. Like most of you in this Chamber I would have wished the market to have functioned, so that we did not need to do this. Well let us hope that we will not need to do so again in the future, and let us hope that after this decision the market really will function in the interests of the industry, in the interests of the citizen, in the interests of free movement, and in the interests of the internal market where every citizen can travel without being punished by a telephone bill.
Reducing roaming charges is an absolute necessity. We would all agree that the market is not working. How we should regulate it is a matter which we can still discuss.
The Commission's proposal to set some maximum tariffs is the matter we are discussing now. Is this the best instrument available? We do not know, but it is the only option available to us at the moment. I hope that we can find alternative methods in the future.
I would like to say a final word to this industry as a whole. We must not allow the perception to be conveyed that the mobile phone sector ruthlessly exploits consumers. This kind of idea could be dangerous because this industry is successful, which is reflected in the creation of jobs, significant contributions to budgets and technological innovation. This is why I believe it is important for those of us regulating the market not to feel completely satisfied with the job we have done and to aim at making further improvements in order to achieve a long-term beneficial impact.
I would like to thank all those involved in this report and I hope that we will discuss the same topic on another occasion.
The debate is closed.
The vote will take place on Wednesday 22 April 2009.